

	

		III

		109th CONGRESS

		2d Session

		S. RES. 434

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2006

			Mr. Santorum submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Designating the week of May 22, 2006, as

		  National Corporate Compliance and Ethics Week.

	

	

		Whereas the United States has experienced corporate

			 scandals in recent years, resulting in serious legislation and regulation

			 dealing with professional responsibility, ethics, and compliance

			 programs;

		Whereas the Sarbanes-Oxley Act of 2002 is a compelling

			 example of legislative guidance that recognizes the important role of

			 compliance programs for organizations that desire to maintain ethical and

			 law-abiding workplaces, services, and products;

		Whereas the Federal Sentencing Guidelines, including

			 recent amendments to the Federal Sentencing Guidelines, emphasize and reinforce

			 that there are specific consequences for noncompliance;

		Whereas many companies in the United States have responded

			 by developing and implementing corporate ethics and compliance programs

			 intended to detect and prevent violations of law, such as establishing a high

			 level official to oversee compliance and integrity in the organization,

			 auditing and monitoring mechanisms to test compliance, reporting mechanisms

			 such as hotlines to ensure open communication, and training programs designed

			 to educate employees on the laws, regulations, and policies that affect their

			 business operation;

		Whereas the private sector has organized to provide the

			 necessary resources for ethics and compliance professionals and others who wish

			 to promote quality compliance through organizations such as the Health Care

			 Compliance Association and the Society for Corporate Compliance and Ethics;

			 and

		Whereas the establishment of a National Corporate

			 Compliance and Ethics Week would celebrate the creation and maintenance of

			 these ethics and compliance programs, and their resulting impact on the

			 integrity, ethics, and compliance of the organizations that have created them:

			 Now, therefore, be it

		

	

		That the Senate designates the week

			 of May 22, 2006, as National Corporate Compliance and Ethics

			 Week.

		

